DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, and 12 – 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In re claim 3, as best understood, the entirety of claim 3 is already required by claim 1. That is, claim 1 requires that the second control unit control ignition by retarding/advancing its timing. Accordingly, it is already required that “the second control unit comprises an ignition control unit”. It appears the claim 3 does not impose any further limitation on the invention of claim 1.
In re claim 4, see above (In re claim 3). The same appears to be the case for a “stage retarding controller unit”.
In re claim 12, see above (In re claim 3).
In re claim 13, see above (In re claim 4).
In re claim 14, see above (In re claims 3 and 4).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 6, 7, and 10 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 3, the limitation, “an ignition control unit” is unclear. See above (Claim Rejections – 35 USC 112(d)). Specifically, it is unclear what limitations are required by this term.
In re claim 4, the limitations, “an ignition control unit” and “a stage retarding controller unit” are unclear. See above (Claim Rejections – 35 USC 112(d)). Specifically, it is unclear what limitations are required by these terms.
In re claim 6, the limitation, “the tachometer” lacks antecedent basis.
In re claim 10, the limitation, “retarding ignition timing by a pre-selected engine knock audible signal subsides” is unclear. Specifically, the limitation appears to be missing words or the like. For purposes of examination, the limitation will be interpreted, as best understood, as follows: 
retarding ignition timing by a pre-selected amount until the threatening engine knock audible signal subsides
In re claim 11, the limitation, “further comprising the step of transmitting a signal via the second wiring harness to the second control unit to allow full-advance of ignition timing is achieved” is unclear. Specifically, the limitation appears to be in improper grammatical form or the like. For purposes of examination, the limitation will be interpreted, as best understood, as follows: 
further comprising the step of transmitting a signal via the second wiring harness to the second control unit to allow full-advance of ignition timing [[is]] to be achieved
In re claim 12, see above (In re claim 3).
In re claim 13, see above (In re claim 4).
In re claim 14, see above (In re claims 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 9,140,229) in view of Parkman et al. (US 5,505,076) [in view of Kawamura et al. (US 4,640,249)].
In re claim 1, Imamura discloses an engine knock controlling system for an engine (fig 1), the system comprising: 
a plurality of knock sensors (25; col 4, ln 40 – 41) coupled to an engine block, 
a first wiring harness (line between 25 and 24; col 4, ln 32 – 34),
(That the sensors 25 are “coupled to” the controller 24 indicates a wiring harness*.)
a first control unit (24),
a second wiring harness (line between 24 and 20; col 4, ln 7 – 9 and 43 – 45), and
(The main controller 20 includes an input/output interface and one of the inputs connected to that interface is from the first controller 24, indicative of a wiring harness*. (Note: While fig 3 may appear to depict controller 20 as including controller 24, it should be noted that this is not the case. Fig 3 is a “functional” block diagram (col 5, ln 23) and the portions that are part of controller 20 are clearly listed (col 5, ln 28 – 33) and they do not include the controller 24.))
a second control unit (20); 
the first wiring harness operatively coupling the plurality of knock sensors with the first control unit (col 4, ln 32 – 34), 
the first wiring harness transmitting signals generated by the engine block to the first control unit (col 4, ln 34 – 40); 
the first control unit having a processor distinguishing between ordinary, non-threatening audible signals and threatening engine knock audible signals (col 4, ln 36 – 38), 
the processor transmitting a signal associated with a threatening engine knock audible signal (col 4, ln 43 – 45); 
the second wiring harness operatively coupling the first control unit and the second control unit (col 4, ln 43 – 45), 
the second wiring harness transmitting a signal to the second control unit associated with the threatening engine knock audible signal (col 4, ln 43 – 45); 
the second control unit receiving and reacting to the threatening engine knock audible signal (col 5, ln 34 – 61), 
the second control unit having a retarding ignition timing means that retards ignition timing utilizing a pre-selected timing-retarding module until the threatening engine knock audible signal subsides and returns ignition control to full advance (col 6, ln 27 – 36).
(Note: Imamura’s threat assessment is not simply a consideration of whether the threatening knock signal exists or not. Rather, it also determines a frequency of such a signal and initializes/ends ignition retard based on whether that frequency is above a threshold (e.g. 2 or more within 50 cycles) or not. However, under the guidelines of broadest reasonable interpretation, this still qualifies as doing so when the threatening knock signal “subsides”, as having such a frequency fall beneath such a threshold is still reasonably considered as having the signal “subside”. Alternatively, this limitation would have obvious to provide, as discussed below.)
*Examiner has indicated above where wiring harnesses are indicated by Imamura. However, as the term “wiring harness” is not explicitly disclosed, these limitations are further addressed as follows: It would have been obvious to provide the recited wiring harnesses between the associated parts as wiring harnesses are known devices to couple such electronic components.

Imamura lacks:
an engine knock controlling system for a carburetor-based engine;
the first wiring harness transmitting audible signals … until the threatening engine knock audible signal subsides;
the second wiring harness transmitting a 12-volt signal.

Regarding the limitation, “an engine knock controlling system for a carburetor-based engine”:
This recitation is in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
This is a recitation of intended use (“for a carburetor-based engine”) and has been given patentable weight only in how it materially alters or adds structure to the apparatus of the claims. See MPEP 2114. The prior art need only be able to be used in this way in order to anticipate the claimed invention. It is clear that the system of Imamura could be used in the claimed manner if desired.
Carburetor-based engines are well known. It would have been obvious to one of ordinary skill in the art at the time of filing of the present invention to apply the system of Imamura (at least the portions of the system discussed above) to a carburetor-based engine in order to realize its benefits in such a system. Notably, this may include benefits of the functional aspects such as the ignition control (preventing engine damage) and/or the structural aspects such as the separate controllers (cost, ease of repair/replacement, etc.).

Regarding the limitations, “the first wiring harness transmitting audible signals … until the threatening engine knock audible signal subsides”: Imamura uses pressure sensors to make knock determinations, as opposed to vibration sensors (which Examiner understands as being the requirement imposed by the recitation of “audible” signals1).
However, vibration sensors are well known to be used as knock sensors and, moreover, they are well known as functional equivalents to pressure sensors for this purpose. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the present invention to modify the proposed system by replacing the pressure sensors with vibration sensors. Such a modification would yield the “audible” signals indicated above as lacking.

Regarding the limitation, “the second wiring harness transmitting a 12-volt signal”: 
It is known that such engine parts may communicate across wire harnesses using 12-volt signals. For example, see Parkman (col 5, ln 45 – 47). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the present invention to provide in the proposed system the second wiring harness transmitting a 12-volt signal, as it is a known specification for such a system (evidenced by Parkman), and thus is within the capability of one having ordinary skill to implement.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a signal of the recited value, since it has been held that discovering an optimum value of a result effective variable (which it is apparent that the voltage is) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding the limitation, “the second control unit having a retarding ignition timing means that retards ignition timing utilizing a pre-selected timing-retarding module until the threatening engine knock audible signal subsides and returns ignition control to full advance”:
Kawamura discloses an engine control strategy wherein ignition retard is controlled responsive to a knock intensity rising above a threshold until the knock intensity falls below the threshold and then the ignition timing is returned to normal/full advance (as background art: col 1, ln 35 – 44; and as its own invention: fig 6: STEPS 12 – 15; col 6, ln 54 – 65).
It would have been obvious to one of ordinary skill in the art at the time of filing of the present invention to modify the proposed system by providing wherein the ignition timing control is effected responsive to a knock intensity signal rising above/falling beneath a given threshold, as taught by Kawamura, as it is a known technique at least for knock control and thus is within the capability of one having ordinary skill. For example, such a strategy may include simple calculations/programs.

In re claim 2, regarding the limitation, “further comprising the processor of the first control unit transmitting via the second wiring harness a signal to the second control unit to add one degree (1°) of advance to the ignition timing until full-advance is achieved”, see Kawamura (col 8, ln 6 – 11).
It would have been obvious to one of ordinary skill in the art at the time of filing of the present invention to modify the proposed system by providing wherein the ignition timing is gradually adjusted as claimed, as taught by Kawamura, as it is a known technique at least to avoid torque shock, and thus is within the capability of one having ordinary skill.
In re claim 3, Imamura discloses wherein the second control unit comprises an ignition control unit (inherent in that controls ignition timing, as discussed above (In re claim 1)).
In re claim 4, Imamura discloses wherein the second control unit comprises an ignition control unit (e.g. whatever portion implements the ignition control) and a stage retarding controller unit (e.g. whatever portion implements the retarding calculations).
In re claim 5, regarding the limitation, “further comprising an intermediate control unit”:
Without further context establish the components with respect to which the recited “intermediate control unit” is intermediate, this limitation can be satisfied by any control unit of Imamura which is between any other components (of which many are apparent (figs 3, 5)).
It would have been obvious to one of ordinary skill to provide an intermediate control unit between the first and second control units at least to perform known signal processing functions (e.g. filtering), as appropriate.
In re claim 8, see above (In re claims 1 and 2). 
Additionally, regarding the limitation, “retarding ignition timing by one degree (1°) until the threatening engine knock audible signal subsides”, see Kawamura (col 8, ln 33 – 38). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present invention to modify the proposed system by providing wherein the ignition timing is gradually adjusted as claimed, as taught by Kawamura, as it is a known technique at least to avoid torque shock, and thus is within the capability of one having ordinary skill.
In re claim 9, the proposed system yields further comprising the step of transmitting a signal via the second wiring harness to the second control unit utilizing a pre-selected timing-retarding module (e.g. whatever portion of 20 adjusts the ignition timing) to advance to the ignition timing until full-advance of ignition timing is achieved.
In re claim 10, see above (In re claim 1).
In re claim 11, Imamura discloses further comprising the step of transmitting a signal via the second wiring harness to the second control unit to allow full-advance of ignition timing is achieved (see above; In re claim 1).
In re claim 12, see above (In re claim 3).
In re claim 13, regarding the limitation, “wherein the second control unit comprises a stage retarding control unit”, see above (In re claim 4).
In re claim 14, see above (In re claim 4).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 9,140,229) in view of Parkman et al. (US 5,505,076) [in view of Kawamura et al. (US 4,640,249)] in view of Jessel (US 4,541,383).
In re claim 6, regarding the limitations, “wherein the first control unit comprises a container having a base and a cover, the base supports a breadboard powered from an external source, the breadboard housing a first processor and a second processor, wherein the first processor is operatively connected with the knock sensors via the first wiring harness, and wherein the second processor is operatively connected to the tachometer via a separate tachometer wiring harness, the first processor separately interconnected with a relay module for converting the knock sensor signal for transmission to the second control unit, and the second processor separately interconnected with a memory adapter”: As best understood, these limitations are directed to conventional controller parts used for their conventional functions and assembled in an ordinary way. (Applicant is asked to discuss if there is any unexpected result or otherwise non-obvious property of the recited configuration.) Accordingly, it would have been obvious to provide such a configuration in the proposed combination. 
It should be noted that Jessel discloses the technique of connecting a tachometer to a knock control unit (col 5, ln 47 – 57). Accordingly, it would have been obvious to provide such a configuration in the proposed system as the information provided by a tachometer is known to be of value in a determination of threatening knock (e.g. a given amount of noise may be indicative of threatening knocking at a low engine speed whereas that same amount of noise may not be indicative of threatening knocking at a higher engine speed), which is what the first controller is responsible for.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 9,140,229) in view of Parkman et al. (US 5,505,076) [in view of Kawamura et al. (US 4,640,249)] in view of Jessel (US 4,541,383) in view of Bizub (US 2016/0377506).
In re claim 7, regarding the limitation, “further comprising a wireless transceiver module supported by the breadboard”, see above (In re claim 6).
It should be noted that Bizub discloses wireless communication between an engine sensor and associated control unit ([0021], first sentence)). Accordingly, it would have been obvious to provide such a configuration in the proposed system as it is a known technique at least for ease of assembly, and thus within the capability of one having ordinary skill.

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747


	






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant is asked to confirm or correct this understanding.